Citation Nr: 1539234	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).

(The issues of entitlement to an initial disability rating higher than 10 percent for degenerative disc disease and spondylosis of the cervical spine, entitlement to an initial disability rating higher than 10 percent for a thoracolumbar spine disability manifested by degenerative disc disease and spondylosis with osteophytes, and entitlement to an initial compensable rating for status post kidney stones and bilateral renal cysts will be the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In February 2013 the Veteran's claim was remanded in order to schedule the Veteran for a hearing before a Veterans Law Judge.  Such hearing was held on July 7, 2015, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

The Board notes that in the February 2013 remand, the Board also remanded the issues of entitlement to an initial disability rating higher than 10 percent for degenerative disc disease and spondylosis of the cervical spine, entitlement to an initial disability rating higher than 10 percent for a thoracolumbar spine disability manifested by degenerative disc disease and spondylosis with osteophytes, and entitlement to an initial compensable rating for status post kidney stones and bilateral renal cysts.  The remand development actions on these issues have not been completed and these issues have not been certified to the Board for further appellate action.  Moreover, a different Veterans Law Judge held a hearing on these issues on November 13, 2012.  As such, they will be addressed in a separate Board decision.


FINDING OF FACT

The competent medical evidence and the competent and credible lay evidence reflect that the Veteran's GERD had its onset during service.


CONCLUSION OF LAW

In giving the Veteran the benefit of the doubt, GERD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for GERD, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran contends that service connection is warranted for GERD because it began in service and has been present ever since.  A review of the service treatment records reflects no complaints or findings of GERD or related symptoms.  Indeed, at the July 2015 Board hearing, the Veteran indicated that he never complained of any of the symptoms he was experiencing during service.  The Veteran testified that during service he had a very stressful job as operations officer.  He would receive search and rescue calls in the middle of the night.  He stated that he would wake up choking and had occasional heartburn.  His wife testified that during service the Veteran would wake up choking, that he took Tums and baking soda, and that he tried modifying his diet.  

The post-service medical evidence includes a January 2009 VA treatment record which notes that the Veteran complained of reflux symptoms, which he reported had been present for the past year, but worse in the last six months.  The diagnosis was esophageal reflux.  A March 2009 VA treatment record from Dr. Patel notes a diagnosis of esophageal reflux.  A July 2009 private treatment record reflects that the Veteran has a diagnosis of Barrett's esophagus.  It was noted that he had had reflux for a while and developed Barrett's esophagus due to the reflux.  Dr. Patel opined that the Veteran may have had Barrett's esophagus for many years.   

In considering all of the evidence of record under the laws and regulations as set forth above, and in giving the Veteran the benefit of the doubt, the Board concludes that the Veteran is entitled to service connection for GERD.  On the question of whether the Veteran currently has a diagnosis of GERD that began in service and has continued ever since, the Board notes that the Veteran is competent to report matters within his own personal knowledge such as having heartburn and waking up choking.  Moreover, the Veteran's wife is competent to report the Veteran's waking up choking.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise).

With respect to the medical evidence of record, the Board finds that essentially, the medical evidence is in favor of the claim.  The medical evidence tends to show that the Veteran's reflux was present during service.  Specifically, the January 2009 medical evidence reflects the Veteran's complaints of reflux for the past year, which would put the onset of the reflux during service.  Additionally, Dr. Patel's July 2009 opinion that the Barrett's esophagus is the result of reflux and may have been present for many years also suggests that the reflux was present during service.  Notably, the Veteran was discharged from active duty in June 2008.  Although the service treatment records do not reflect complaints or findings of reflux or GERD, the Board finds the Veteran and his wife are competent and credible with regard to the report of symptoms during active service, and the post-service medical evidence supports their lay contentions.  [In this regard, the Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").]

In this case, the Board could remand the case for a medical opinion.  However, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

In sum, the Board finds that the evidence of record is at least in relative equipoise.  That is, there is at least an approximate balance of evidence both for and against the Veteran's claim that his GERD began during service and have been ongoing ever since.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As such, service connection for GERD is granted.


ORDER

Entitlement to service connection for GERD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


